DETAILED ACTION
Response filed on 3/9/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2, 4, and 7 are amended.
Claims 1-19 are pending for examination.
Response to arguments




Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter

Claims 1-19, renumbered as 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the combined limitations of the independent claims 1, 2, and 7, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper.
Closest prior art of record, Mayya teaches deep packet inspection (Mayya: Fig. 7) and teaches the claim element, ‘at a particular edge node, using a local deep packet inspector to perform a first DPI operation on a set of packets of a first packet flow to generate a set of DPI parameters for the first packet flow’, but fails to teach the claim element, ‘forwarding a copy of the set of packets to a remote deep packet inspector to perform a second DPI operation to generate a second set of DPI parameters; and receiving a result of the second DPI operation and when the generated first and second DPI parameters are different, generating a record regarding the difference’.
Prior art Manuguri teaches deep packet inspection at a different device (Manuguri: [0022]) but fails to teach deep packet inspection at the local device while performing deep packet inspection at another device for the same flow.
Combination of Mayya and Manuguri, thus fails to teach the combined claim limitations requiring performing deep packet inspection (DPI) operations at two different locations for the same flow.
Dependent claims 3-6, and 8-19 are allowable based on their dependence on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462